Citation Nr: 0411766	
Decision Date: 05/05/04    Archive Date: 05/14/04

DOCKET NO.  99-07 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for hearing loss of the 
right ear.


REPRESENTATION

Appellant represented by:	Mark C. Kujawski, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from April 1942 to 
September 1944.  

This matter comes before the Board of Veterans' Appeals 
pursuant to an order of the United States Court of Appeals 
for Veterans Claims.


REMAND

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a November 1998 rating 
decision which declined to reopen a claim for service 
connection for right ear hearing loss.  In a January 2003 
decision, the Board recharacterized the issue on appeal as 
entitlement to service connection for right ear hearing loss, 
but determined that service connection was not established 
for such disability of the right ear.  The appellant appealed 
the November 1998 decision to the United States Court of 
Appeals for Veterans Claims (Court).  

In November 2003, the Office of General Counsel for VA, on 
behalf of the Secretary, filed a joint motion for remand and 
for stay of proceedings.  The request was to vacate the 
January 2003 decision by the Board which denied service 
connection for right ear hearing loss, and to remand the 
matter for review of the appellant's claim in conjunction 
with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West Supp. 2001)).  The Court 
granted this motion in a November 2003 order, and the case 
was returned to the Board for compliance with the directives 
stipulated in the motion.

The joint motion pointed out that VA had failed to provide 
the appellant with adequate notice of the provisions of the 
Veterans Claims Assistance Act of 2000 38 U.S.C. §§ 5103, 
5103A, 5107 (West 2002).  It was explained that the 
information provided to the appellant did not satisfy the 
requirements of 38 U.S.C.A. § 5103(a) and Quartuccio in that 
the appellant was not clearly notified of the evidence 
necessary to substantiate his increased rating claims.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

The Board also notes that the adjudication of claims of 
service connection for disability due to impaired hearing has 
been altered by the Court's holding in Hensley v. Brown, 5 
Vet. App. 155 (1993) and changes in applicable regulations 
governing claims of impaired hearing, which were enacted 
following the RO's initial adjudication of this matter.  The 
RO has not had an opportunity to review the appellant's claim 
pursuant to these considerations.  

In this context, it is the opinion of the Board that a 
contemporaneous and thorough VA examination and medical 
opinion would assist the Board in clarifying the nature of 
the appellant's right ear hearing loss and would be 
instructive with regard to the appropriate disposition of the 
issue submitted for appellate consideration.  Ascherl v. 
Brown, 4 Vet. App. 371, 377 (1993); see also, Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. 
App. 121 (1991); Littke v. Derwinski, 1 Vet. App. 90 (1990). 

Therefore, the Board finds that additional development is 
required prior to a review of the claim on appeal.  See 38 
U.S.C.A. § 5103A (West 2002).  Additionally, the appellant 
should be given the opportunity to submit additional evidence 
and argument.  In this regard, the VA must ensure that it 
fulfilled its duty to notify the appellant of the evidence 
necessary to substantiate his claim.  See 38 U.S.C.A. 
§ 5103 (West 2002).  The VA should assist the appellant in 
this matter prior to the Board's review.  See also Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993). 

Thus, in order to give the appellant every consideration with 
respect to the present appeal, the Board determines that 
further development is warranted.  While the Board regrets 
the further delay that the remand of this issue will cause, 
it
recognizes that due process considerations require such 
action.  Accordingly, this 
matter is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C. for the following:

1.  The RO must review the claims file and 
ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 (VCAA) 
have been satisfied.  38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002).  See also 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  The RO should schedule the appellant for 
a VA audiology examination to determine the 
nature and etiology of his impaired hearing 
acuity of the right ear.  All indicated tests 
and specialized studies should be 
accomplished and the findings reported in 
detail.  The examiner should obtained a 
detailed clinical history.   In conjunction 
with review of the record, the examiner is 
requested to render an opinion with respect 
to the following:

(a) whether it is at least as likely as not 
(probability of 50 percent or better) that 
the hearing loss of the right ear noted in 
service increased in severity during service, 
and if so,

(b) whether there is clear and unmistakable 
evidence (that is, obvious and manifest), 
which may include medical facts and 
principles, that such increase was due to the 
natural progress of the condition.

The claims folder should be made available to 
the examiner for review in conjunction with 
the examination, and that fact should be so 
indicated in the medical report.  The 
examiner should be advised that, while there 
is not a separate envelope containing service 
medical records, the claims folder does 
contain copies of the veteran's induction 
examination, hospital records, and treatment 
records for the veteran's right ear during 
service.  

3.  Following any additional development 
deemed appropriate by the RO, the RO should 
readjudicate the issue on appeal, to include 
consideration of revised regulations and 
caselaw governing the adjudication of claims 
of service connection for hearing loss.  If 
the determination remains unfavorable to the 
appellant, he and his representative should 
be furnished a supplemental statement of the 
case and be afforded the applicable time 
period in which to respond.

The case should then be returned to the Board for further 
appellate consideration.  The Board intimates no opinion as 
to the ultimate outcome of this appeal.  The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




